CRIST, Judge.
The Director of the Department of Revenue (Department) appeals from an order sanctioning Department for failure to produce documents pursuant to Rule 58.01. As a sanction the court struck Department’s pleadings and ordered the director to reinstate licensee’s license to drive. We reverse and remand.
Licensee was arrested for driving while intoxicated. His license was suspended pursuant to § 302.525, RSMo 1986. An administrative hearing was held, § 302.530, *142and the suspension was upheld. Licensee applied for a trial de novo. § 302.535. In conjunction with that trial, licensee submitted a Request for Production of Documents in which he requested fifteen documents. Department objected to the requests because the documents were in the possession and control of the Division of Health Regulations, and thus were not available to Department.
The facts and issues are analogous to those in Arth v. Director of Revenue, 722 S.W.2d 606 (Mo.banc 1987). In Arth the sanctions were invoked for failure to answer interrogatories, and here for failure to produce documents. Licensee asked Department to produce documents not contained in its records. Department was required to provide licensee, in response to a motion to produce documents, such documents concerning licensee or his case which were in its records. Since Department did not have the requested records, it had no duty to produce those documents.
The order of the circuit court is reversed and the cause is remanded for further proceedings not inconsistent with this opinion.
SATZ, P.J., and KELLY, J., concur.